Title: James Madison to Henry B. Bascom, 21 July 1827
From: Madison, James
To: Bascom, Henry B.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                July 21. 1827
                            
                        
                        Your favour of June 26. inclosing a copy of the Charter of the College, having arrived during an absence
                                from which I am just returned, I could not sooner acknowledge it. It gives me pleasure to find that the Trustees are about
                                to attach to the Institution an Agricultural Department, an improvement well meriting a place among the practical
                                ones, which the lights of the age, and the genius of our Country are adding to the ordinary course of public
                                Instruction.
                            I wish I could give value to my commendation by pointing out the best mode of adapting the experiment to
                                its useful object. The task, I doubt not, will be well performed by the Intelligent Councils charged with the
                                Institution, aided as they are by the better models of rural Economy in your State than are presented in this.
                            The views of this subject which occurred to the Agricultural Society in the neighbourhood of our
                                University, will be seen in a printed circular of which I inclose a copy, and with it an address to the Society, which
                                will shew that our Agricultural practice is at behind that of your State, as the latter can be short of the attainable
                                standard. Perh<aps> the celebrated Establishment of Fellenberg in Switzerland, may give useful hints in combining
                                agricultural with academic instruction, and both with the advantage of an experimental & pattern farm.
                            Repeating my wishes for the prosperity & usefulness of the Boston Seminary I tender you my respectful
                                and friendly salutations
                            
                            James Madison
                        
                    